Detailed Office Action
The communication dated 10/31/2022 has been entered and fully considered.
Claims 1-22 are pending with claims 9-22 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/31/2022 is acknowledged.
Double Patenting
In application 16/978,220 the applicant did not elect the pulp.  Should the pulp group be rejoined ODP may be proper.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 and 2, the applicant claims a ratio of (C5/xylan) to (c6/mannan).  Xylan is a subspecies of C5 sugars and mannan is a subspecies of C6 sugars.  Is the applicant claiming the ratio of xylan to mannan or C5 sugars to C6 sugars?  For the purpose of examination, the Examiner interprets the claim as xylan to Mannan ratio in light of the specification as the instant Table 1 only measures xylan and mannan and the applicant does not appear to measure the other hemicellulose sugars.
Claims 2-8 depend from claim 1 and are similarly rejected.  
In claim 3 the applicant claims all hemicelluloses.  It is not clear if the applicant is adding only mannan and xylan or all hemicelluloses.  For the purpose of examination, the Examiner interprets the claim as only mannan and xylan.  Notably, if the prior art meets the limitation with just mannan and xylan it would also meet it for all hemicellulose.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 4 -6 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by U.S. 2018/0215774 ZHU et al., hereinafter ZHU.
As for claims 1, 2, and 4, ZHU discloses a pulp.  As the pulp meets each of the claimed properties it is the Examiners position that it is “suitable for the production of shaped lyocell bodies”.   Further, the applicant claim of a product does not limit any further treatments.
The pulp of ZHU has 5.7% xylan and 3.2% mannan [table 5] or 1.78:1 xylan to mannan ratio which falls within the claimed ranges.  The amount of cellulose (as represented by glucan units) is 70.3% which falls within the claimed range.
As for claims 5 and 6, ZHU discloses 8.8% lignin in the unbleached pulp [Table 5].


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Handbook of Pulp by SIXTA (ed), hereinafter SIXTA.
As for claims 1 and 4, SIXTA discloses a pulp.  As the pulp meets each of the claimed properties it is the Examiners position that it is “suitable for the production of shaped lyocell bodies”.  
SIXTA discloses a beech sulfite pulp that has 12.2 xylose and 1.2% mannose [table 1 Beech sulfite ECF].  This is a ratio of 10.2 to 1 which falls within the claimed range.  The amount of cellulose (as represented by glucose units) is 84.6% which falls within the claimed range.
As for claim 2, SIXTA discloses the beech sulfite pulp that has 12.2 xylose and 1.2% mannose [table 1 Beech sulfite ECF].  This is a ratio of 10.2 to 1 which falls within the claimed range.
As for claim 3, SIXTA discloses the xylan and mannose for the beech sulfite add up to 13.4% which falls within the claimed range [table 1 Beech sulfite ECF].
As for claim 6, SIXTA disclose the beech sulfite pulp has lignin (kappa number) and extractives which are accessory content of wood. [table 1 Beech sulfite ECF].
As for claim 7, SIXTA discloses the beech sulfite pulp that has 12.2 xylose and 1.2% mannose [table 1 Beech sulfite ECF].
As for claim 8, SIXTA discloses a second embodiment with eucalyptus kraft ECF with 18.4% xylose and 0.3% mannose which is a 61.3 to 1 ratio of xylan to mannan which falls with the claimed range of instant claim 1.  The amount of cellulose (as represented by glucose units) is 80.4% which falls within the claimed range [Table 1 eucalyptus kraft ECF].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Handbook of Pulp by SIXTA (ed), hereinafter SIXTA.
As for claim 5, SIXTA discloses a kappa number of 6.2% beech sulfite [table 1 Beech sulfite ECF].  This kappa number is equivalent to a lignin percent of 6.2% * 0.13 = 0.806%.  The person of ordinary skill in the art would not expect a small difference on lignin to affect the final properties of the pulp.

A prima facie case of obviousness is established when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same [or similar] properties.
Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d at 783.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748